           Case 2:20-cr-00414-MAK Document 1 Filed 11/17/20 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF          AMERICA :                 CRIMINAL NO.

               v.                            :      DATE FILED:

MICHAEL     PIGFORD                          :      YIOLATION:
                                                    18 U.S.C. $ 922(gxl) (possession of a
                                            :       firearm by a felon -   I count)
                                                    Notice of forfeiture

                                        INDICTMENT

                                         COUNT ONE


THE GRAND JURY CHARGES THAT:

               On or about March 27,2020, in Philadelphia, in the Eastern District    of

Pennsylvania, defendant

                                   MICHAEL PIGFORD,

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania of a

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, a Smith & Wesson, model M&P9, 9mm semi-automatic pistol, bearing serial

number HMI4753,loaded with 17 live rounds of ammunition, and the hrearm was in and

affecting interstate commerce.

              In violation of Title 18, United States Code, Section 922(g)(l).
           Case 2:20-cr-00414-MAK Document 1 Filed 11/17/20 Page 2 of 3




                                    NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                 As a result of the violation of Title 1 8, United States Code, Section 922(g)(l),

set forth in this Indictment, defendant

                                      MICHAEL PIGFORI)

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of this offense, including:

                       1.      A Smith &     Wesson, model M&Pg, 9mm semi-automatic pistol,

bearing serial number HMJ4753; and

                               2.         17live rounds of ammunition.

                 All pursuant to Title 28, United   States Code, Section 246I(c), and   Title   18,

United States Code, Section 924(d).


                                                              A TRUE BILL:




                                                              GRAND JURY




WILLIAM M. M
UNITED STATES ATTORNEY
           Case 2:20-cr-00414-MAK Document 1 Filed 11/17/20 Page 3 of 3




                                                    o
                                                    ()
                                                     I




                                                    (.)
                         (,                     ,



           63            il                         >.
           tr
           i
           C6
                         =
                         2A                         3-{

            htrr
            col          tu-           -            qtr,\
                                                    w
                                                                  c{

    tso->l
    -
           Hbl
           qJ
                   .rt
                   .rl
                         OE
                         AU
                                       !Hr
                                       L
                                       >(trP

                                       fiz
                                                ar

                                                .dE
                                                          )
                                                                  -i
    dq.XI
    50Erl
                         ri
                         F.h-
                                :i
                                E      -q]+tL
                                       ia      E o.b                   .Y
                                                                       o
                                       L)r.,
    A.EEI
    ets'=t               aEI           QS.9E
                                       tv*t-r
                                       ;i
                                                                       O

    .aFt                        I            c) .Y
    |.
    V      ^
                   'Et
                   r\l
                         A      i-ti
                                ;.'
                                lJ
                                       AChl
                                                    9o                      @

    tvl                  frl                        a-
    IE
    'a2
                         z-
                         Ft3
                         FA
                         Z
                                                 atl
                                                vI
                                                                            g



    -      .:\                                  v             o

    a                    ri
                         H                      voo           o
                                                N
    ri                   *i
                         tr                     N
                                                o\
    H
                                                cO,           o
    Fr
    a                                           Li
                                                a
    ri                                          -a
    Fr                                          oo
A   -z
R
